[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Gorby, Slip Opinion No. 2015-Ohio-476.]




                                         NOTICE
      This slip opinion is subject to formal revision before it is published in
      an advance sheet of the Ohio Official Reports. Readers are requested
      to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
      65 South Front Street, Columbus, Ohio 43215, of any typographical or
      other formal errors in the opinion, in order that corrections may be
      made before the opinion is published.


                         DISCIPLINARY COUNSEL v. GORBY.
    [Until this opinion appears in the Ohio Official Reports advance sheets, it
                   may be cited as Disciplinary Counsel v. Gorby,
                          Slip Opinion No. 2015-Ohio-476.]
Attorneys—Misconduct—Failure to inform clients of lack of malpractice
         insurance—Failure to hold clients’ funds in trust account—One-year
         suspension, stayed.
      (No. 2014-0541—Submitted July 8, 2014—Decided February 10, 2015.)
     ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                   Discipline of the Supreme Court, No. 2013-043.
                               _______________________
         Per Curiam.
         {¶ 1} Respondent, Jennifer Ann Gorby of Salem, Ohio, Attorney
Registration No. 0073833, was admitted to the practice of law in Ohio in 2001.
         {¶ 2} On August 2, 2013, a probable-cause panel of the Board of
Commissioners on Grievances and Discipline1 certified a complaint filed by
relator, disciplinary counsel, that charged Gorby with five violations of the Rules

1
  Effective January 1, 2015, the Board of Commissioners on Grievances and Discipline has been
renamed the Board of Professional Conduct. See Gov.Bar R. V(1)(A), 140 Ohio St. 3d CII.
                             SUPREME COURT OF OHIO




of Professional Conduct arising from her alleged misappropriation of funds
belonging to her sister and brother-in-law, who were her clients.
       {¶ 3} The parties submitted joint stipulations of fact, misconduct, and
aggravating and mitigating factors, and the panel heard Gorby’s testimony. At the
hearing, Gorby admitted the underlying facts and affirmed her stipulations, except
that she withdrew her original stipulation of a violation of Prof.Cond.R. 8.4(c)
(prohibiting a lawyer from engaging in conduct involving dishonesty, fraud,
deceit, or misrepresentation).
       {¶ 4} The panel issued a report setting forth its findings of fact, finding
that Gorby committed all of the alleged misconduct—except for an alleged
violation of Prof.Cond.R. 8.4(h) (prohibiting a lawyer from engaging in conduct
that adversely reflects on the lawyer’s fitness to practice law), which the panel
unanimously dismissed by separate entry. Finding that Gorby’s conduct resulted
from a family matter gone bad and that she presented little, if any, risk to the
public, the panel recommended that her license to practice law in Ohio be
suspended for one year, all stayed on the conditions that she commit no further
misconduct and submit to a one-year period of monitored probation focusing on
law-office and trust-account management.
       {¶ 5} The board adopted the panel’s findings of fact and misconduct and
its recommended sanction. Relator objects to the aggravating and mitigating
factors found by the board and urges this court to impose a one-year actual
suspension from the practice of law. For the reasons that follow, we overrule
relator’s objections, adopt the board’s findings of fact and misconduct, and
suspend Gorby from the practice of law for one year, all stayed on the
recommended conditions.




                                         2
                                January Term, 2015




                                    Misconduct
       {¶ 6} In 2010, Gorby reduced her workload to approximately 25 hours
per week and limited her practice to court-appointed criminal defense and
guardian ad litem work in Columbiana County.
       {¶ 7} In April 2011, Gorby’s sister, Donna Adams, contacted her
regarding a foreclosure action filed against her and her husband, Troy Adams, in
the Mahoning County Court of Common Pleas. Although she did not normally
handle civil matters or practice outside of Columbiana County, Gorby agreed to
represent them in the foreclosure action at no charge. There was no written fee
agreement, and Gorby failed to advise the Adamses that she did not carry
professional liability insurance.
       {¶ 8} Gorby filed an answer and counterclaim against the lender in the
foreclosure action on May 19, 2011, and continued to actively represent the
Adamses in the matter until the court issued a judgment against them in May
2012. In connection with this representation, Gorby agreed to receive payments
from the Adamses and hold the funds in trust until they saved enough money to
stop the foreclosure. Having limited her practice to court-appointed work, Gorby
did not maintain a client trust account, so beginning in June 2011, she deposited
the money she received from the Adamses into her business checking account.
       {¶ 9} From June 27, 2011, through March 7, 2012, Gorby deposited a
total of $6,400 from the Adamses and $4,600.78 of her personal funds into her
business checking account. Although the Adamses did not authorize her to use
their funds for any purpose other than payment of their mortgage, Gorby began
writing checks from the account in July 2011 to cover personal and business
expenses unrelated to their foreclosure. Her account balance soon dipped below
the amount that she was supposed to be holding in trust for the Adamses—
reaching a low of $96.49 when it should have contained $5,500 of the Adamses’
money—and remained inadequate in varying degrees to satisfy that obligation



                                        3
                            SUPREME COURT OF OHIO




until November 2, 2012, when she deposited $5,500 in personal funds from her
husband’s retirement account.      Just days before making that deposit, she
submitted a response to relator’s letter of inquiry in which she was less than
forthcoming about the situation—advising relator that she was “presently holding
$5,500” on the Adamses’ behalf.
       {¶ 10} By November 2012, the Adamses had divorced and Mr. Adams
had filed for bankruptcy. On or about November 28, 2012, Gorby received a
letter from Mr. Adams’s bankruptcy trustee, requesting that one-half of the $5,550
in entrusted funds be disbursed to him. Because Gorby had withdrawn funds
from the account to cover personal and business expenses even after depositing
the funds from her husband’s retirement account, she deposited an additional
$100 of personal funds on December 4, 2012, to bring the account balance to
$5,584.49. She issued a $2,775 check to Mr. Adams’s bankruptcy trustee on
December 7, 2012, and another check for the same amount to her sister on
December 13, 2012.
       {¶ 11} The board found that Gorby’s conduct violated Prof.Cond.R. 1.4(c)
(requiring a lawyer to inform the client if the lawyer does not maintain
professional liability insurance), 1.15(a) (requiring a lawyer to hold the property
of clients in an interest-bearing client trust account, separate from the lawyer’s
own property), and 8.4(c). We adopt the board’s findings of fact and misconduct.
                                    Sanction
       {¶ 12} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties that the lawyer violated and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16.              In making a final




                                        4
                                   January Term, 2015




determination, we also weigh evidence of the aggravating and mitigating factors
listed in BCGD Proc.Reg. 10(B).2
        {¶ 13} The board found that Gorby acted with a dishonest or selfish
motive when she misappropriated funds belonging to her sister and brother-in-law
for her own purposes and that her misappropriation involved a pattern of
misconduct. See BCGD Proc.Reg. 10(B)(1)(b) and (c).
        {¶ 14} The board balanced these aggravating factors against stipulated
mitigating factors, including the absence of a prior disciplinary record, Gorby’s
timely good-faith effort to make restitution, and her full and free disclosure to the
disciplinary board and a cooperative attitude toward the proceedings. See BCGD
Proc.Reg. 10(B)(2)(a), (c), and (d).              The board also considered Gorby’s
uncontroverted deposition and hearing testimony regarding her tumultuous and
contentious relationship with her sister. The board noted Gorby’s testimony that
once she became a practicing attorney, her older sister expected her to provide
legal services for whatever she wanted and whenever she wanted them. Whether
it was a speeding ticket or a foreclosure, her sister expected her to drop
everything, no matter what was going on in her own life, and fix everything.
Gorby felt that she could not refuse her sister’s demands because if she did, her
sister would call and complain and harass her or their mother and “cause a big
family fight and big family drama.” She reported that it had “always been this
way” and that it was easier to give in to her sister’s demands than to fight. Gorby
also testified that while the foreclosure was pending, she also served as the
attorney for her grandmother’s estate—which created intense disagreements
between the sisters, who were both beneficiaries of the estate.
        {¶ 15} While       acknowledging       that    the   presumptive       sanction    for
misappropriation is disbarment, see, e.g., Cleveland Bar Assn. v. Dixon, 95 Ohio
2
 Effective January 1, 2015, the aggravating and mitigating factors previously set forth in BCGD
Proc.Reg. 10(B)(1) and (2) are codified in Gov.Bar R. V(13). 140 Ohio St. 3d CXXIV.




                                              5
                            SUPREME COURT OF OHIO




St.3d 490, 2002-Ohio-2490, 769 N.E.2d 816, ¶ 15, the board focused on the
primary purpose of the disciplinary sanction, which is not to punish the offender
but to protect the public. Disciplinary Counsel v. Hoppel, 129 Ohio St. 3d 53,
2011-Ohio-2672, 950 N.E.2d 171, ¶ 21. The board considered our decision in
Disciplinary Counsel v. Burchinal, 133 Ohio St. 3d 38, 2012-Ohio-3882, 975
N.E.2d 960, upon which relator relied to support his recommendation that we
impose a one-year actual suspension for Gorby’s misconduct. However, the
board distinguished Burchinal on the grounds that it involved misappropriation in
multiple cases, neglect of a client matter, and concealment, which warranted the
imposition of a two-year suspension with 18 months stayed on conditions,
whereas Gorby’s misconduct involved misappropriation in just one client matter.
Burchinal at ¶ 7-11, 20. The board also found that Gorby’s clients suffered no
harm as a result of her misconduct and that she poses little, if any, threat to the
public because her misconduct arose in the context of her very contentious family
relationship.
       {¶ 16} Having considered Gorby’s conduct, the aggravating and
mitigating factors, and this court’s precedent, the board recommends that we
suspend Gorby for one year but that we stay the entire suspension on the
conditions that she engage in no further misconduct and submit to a one-year
period of monitored probation focusing on law-office and trust-account
management.
       {¶ 17} Relator objects to the board’s findings with regard to the applicable
aggravating and mitigating factors and argues that our precedent requires that we
impose a sanction greater than a six-month actual suspension from the practice of
law in this case.
       {¶ 18} First, relator suggests that there is clear and convincing evidence to
establish two aggravating factors that were not found by the board—the failure to
cooperate with relator’s investigation and the failure to acknowledge the wrongful




                                         6
                                January Term, 2015




nature of the conduct at issue. Relator argues that Gorby’s early representation
that she was “presently holding $5,500” entrusted to her by her sister and brother-
in-law, when she had actually misappropriated the money, establishes that she
failed to cooperate in the disciplinary investigation. However, relator was aware
of this misstatement in Gorby’s response to his initial letter of inquiry when he
stipulated that Gorby made full and free disclosure to the board and demonstrated
a cooperative attitude toward the disciplinary proceedings.
         {¶ 19} Moreover, it appears that Gorby cooperated in the investigation
from that point forward, with the exception that at the hearing, she withdrew her
stipulation that she had engaged in dishonesty, fraud, deceit, or misrepresentation
in violation of Prof.Cond.R. 8.4(c). Relator contends that because she withdrew
that stipulation, she has refused to admit that her conduct was wrongful. While
relator is correct that Gorby stated that she did not feel that she had stolen money
from her sister, she also fully acknowledged that she took the money and used it
without authorization and apologized for her actions, and the board believed that
she showed genuine remorse. She explained that it was difficult for her to
differentiate between her horrible familial relationship with her sister and her role
as her sister’s attorney. Moreover, Gorby testified that this conduct would never
have happened with a client other than her sister and that it would not happen
again.
         {¶ 20} We are not bound by the findings of fact or conclusions of law of
the panel or board in attorney disciplinary proceedings. Disciplinary Counsel v.
Firth, 93 Ohio St. 3d 173, 181, 754 N.E.2d 219 (2001). However, we generally
defer to the credibility determinations of the panel unless the record weighs
heavily against those findings, because the panel had the opportunity to observe
the witnesses firsthand. Cincinnati Bar Assn. v. Statzer, 101 Ohio St. 3d 14, 2003-
Ohio-6649, 800 N.E.2d 1117, ¶ 8. Here, the record does not weigh heavily




                                         7
                             SUPREME COURT OF OHIO




against the findings of the panel, as adopted by the board, and therefore we defer
to the panel’s credibility determinations.
        {¶ 21} Relator also argues that a familial relationship between the
grievant and the respondent and the absence of harm to a client are not mitigating
factors. Relator is correct that BCGD Proc.Reg. 10(B) does not specifically
identify either of these factors as mitigating. But the rule also expressly requires
the board to consider “all relevant factors” in determining the appropriate sanction
for attorney misconduct. And these factors are most certainly relevant in this
case.
        {¶ 22} Gorby testified, and the board found, that she and her sister have
always had a contentious relationship and that since she obtained her law license,
her sister—and her mother—have expected her to drop everything to handle her
sister’s legal crises with no reimbursement for her time or the expenses she incurs
on her sister’s behalf. She indicated that it was easier to go along with her sister’s
demands than to fight them and cause “a big family fight and big family drama.”
However, she reports that she has learned her lesson about handling legal matters
for her family and that it will never happen again.
        {¶ 23} In Stark Cty. Bar Assn. v. Ake, 111 Ohio St. 3d 266, 2006-Ohio-
5704, 855 N.E.2d 1206, ¶ 4, 32, attorney Ake knowingly violated a temporary
order in his personal divorce proceeding by writing a $94,000 check to his
secretary. He then used the funds to pay for a condominium that he had agreed to
buy and used his one-half interest in a piece of marital real property to secure a
$400,000 individual line of credit. All told, he violated the court’s orders on five
separate occasions—as a party, an attorney of record, and an officer of the
court—because it suited his economic interest to do so. Id. at ¶ 39. While Ake’s
misconduct did not involve the misappropriation of client funds, it did involve the
misappropriation of more than $90,000 in marital funds in violation of a court




                                             8
                                January Term, 2015




order that was issued to preserve the funds pending an equitable distribution of
marital assets by the court or by consent of the parties.
       {¶ 24} We found as aggravating factors in Ake that the respondent’s
actions were dishonest and self-serving, that he repeatedly violated several of the
same disciplinary rules, and that he refused to recognize that his conduct rose to
the level of an ethical violation. Id. at ¶ 41. Mitigating factors included the
absence of a prior disciplinary record, full and free disclosure during the
disciplinary process, and evidence of Ake’s good character and reputation apart
from the charged misconduct. Id. at ¶ 42. Citing testimony and evidence of his
integrity and competence, we found that Ake “would not disobey a court order in
any situation other than the charged atmosphere of ending his own marriage.” Id.
at ¶ 46. Confident that he would never repeat his transgressions, we suspended
him from the practice of law for six months, all stayed on the condition that he
commit no further misconduct. Id. at ¶ 47. Thus, we recognized that an attorney
whose only professional misconduct occurs in his own emotionally charged case
may warrant a lesser sanction because the conduct is not likely to reoccur and
does not pose a threat to the public.
       {¶ 25} We have also stated that because it is of the utmost importance that
attorneys maintain their personal and office accounts separate from their clients’
accounts, a violation of the rules we have established to protect client funds
warrants a substantial sanction whether or not the client has been harmed.
Disciplinary Counsel v. Vogtsberger, 119 Ohio St. 3d 458, 2008-Ohio-4571, 895
N.E.2d 158, ¶ 10. The degree of harm caused by the conduct may, nonetheless,
be relevant in determining the appropriate level of that sanction.
       {¶ 26} In this case, relator agreed at the hearing that the Adamses suffered
no financial harm as a result of Gorby’s misconduct—although the bank obtained
a judgment against them, they were ultimately able to keep their home. While
relator argued that they were denied timely access to their funds, the undisputed



                                          9
                              SUPREME COURT OF OHIO




evidence demonstrates that when Mrs. Adams first requested the return of those
funds, the Adamses divorce was pending and Mr. Adams had filed for
bankruptcy. But relator agreed that if the money had been sitting in a trust
account at that time, it would have been proper for Gorby to wait until she
received direction from those courts to determine how the funds should be
distributed.      And while relator now asserts that the Adamses suffered
psychological harm as the result of Gorby’s breach of trust, there is no evidence
to establish whether such harm occurred because neither of them was called to
testify.
           {¶ 27} Relator’s argument that the absence of harm cannot obviate the
need to sanction an attorney for misconduct is inapposite. The board does not
state that Gorby should not be sanctioned at all for her misconduct because there
was no harm. Rather, the board states that in light of all of the mitigating
factors—including the absence of harm to the clients and the fact that Gorby’s
sole misconduct in her nearly 13-year legal career arose out of a contentious
family dispute—a lesser sanction will be sufficient both to protect the public and
to deter future misconduct. We agree.
           {¶ 28} Accordingly, we overrule relator’s objections and suspended
Jennifer Ann Gorby from the practice of law in Ohio for one year, all stayed on
the conditions that she engage in no further misconduct and submit to a one-year
period of monitored probation focusing on law-office and trust-account
management. Costs are taxed to Gorby.
                                                           Judgment accordingly.
           O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                           _________________________
           Scott J. Drexel, Disciplinary Counsel, and Bruce T. Davis, Assistant
Disciplinary Counsel, for relator.




                                         10
                      January Term, 2015




Jennifer Ann Gorby, pro se.
                 _________________________




                              11